THORNTON, J.
I concur in reversing the judgment and order herein, but for other reasons than those stated in the *329opinion of Justice Fox. I am of opinion that the decree of confirmation of the Rancho San Pedro includes what is called the “Inner Bay of San Pedro.” The patent, however, contains a reservation from grant, which reservation is confined to and embraces only that portion of the inner bay above mentioned which is covered by the navigable waters of the bay. It appears from the testimony that Mormon island is not so covered. It is not so covered by the waters of the bay at ordinary high tide. I am of opinion that plaintiff is entitled to recover the island, and such other portion of the tract of land sued for, described in the complaint as containing eighteen and eighty-eight hundredths acres, as is not covered by the navigable waters of the inner bay aforesaid. The judgment and order should be reversed and the cause remanded, that the limits of such portion may be determined by the court below, and, when so determined, judgment should be rendered for it in favor of the plaintiffs.